OPINION — AG — ** COUNTY ATTORNEY (DISTRICT ATTORNEY) — REPRESENT COUNTY OFFICIALS ** IF, IN THE EXERCISE OF HIS DISCRETION, THE COUNTY ATTORNEY DETERMINES THAT, IN THE CIRCUMSTANCES MENTIONED IN YOUR QUESTION, THE COUNTY HAS AN INTEREST IN SUCH LITIGATION AND THAT THE INTEREST OF THE COUNTY LIES ON THE SIDE OF THE COUNTY OFFICER INVOLVED, RATHER THAN ON THE SIDE OF THE COUNTY BOARD INVOLVED, IT WOULD BE THE DUTY OF THE COUNTY ATTORNEY TO REPRESENT SUCH COUNTY OFFICER IN SUCH AN ACTION AGAINST THE MEMBERS OF SUCH BOARD, AND WOULD HAVE NO DUTY TO REPRESENT THE MEMBERS OF THE BOARD INVOLVED; AND THAT, IN SUCH AN ACTION IS BROUGHT (WHETHER THE COUNTY OFFICER INVOLVED BE REPRESENTED BY THE COUNTY ATTORNEY OR BY SOME OTHER PRIVATE ATTORNEY) AND JUDGMENT RENDERED AGAINST THE MEMBERS OF THE BOARD INVOLVED, THE COST OF AN APPEAL FROM SUCH JUDGMENT (SINCE THE JUDGMENT WOULD BE AGAINST THE MEMBERS OF THE BOARD AS INDIVIDUALS AND NOT AGAINST THE COUNTY OR THE COUNTY'S INTEREST) COULD NOT BE PROPERLY PAID FROM THE COUNTY FUNDS, UNLESS AND UNTIL THE JUDGMENT BE REVERSED BY THE SUPREME COURT. (REPRESENT, ATTORNEY, COUNTY OFFICERS, ADVISE, DUTY, DUTIES, INTERESTED PARTY, LITIGATION, SUIT, LAW SUITS, COURT PROCEEDING) CITE: 19 O.S. 183 [19-183] (JAMES C. HARKIN)